DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments and TD filed on and approved on 01/07/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 13, 16-20, and 23-26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eichorn et al. (US Pub. No. 2012/0100910 A1 hereinafter referred to as Eichorn) in view of Perlman et al. (US Pub. No. 2010/0167816 A1 hereinafter referred to as Perlman).
As per claims 13 and 20, Eichorn teaches a system and method for streaming a media stream from a game console to a plurality of computing devices (abstract and Fig. 3, item 340), the system comprising: non-transient electronic storage media configured to be included within the game console and computer program modules stored in the non-transient electronic storage media (Fig. 3, items 338 and 340 and paragraphs [0011] and [0015] teaches a gaming console comprising a cache for processing the video for streaming and memory for storing video and software information), wherein, when executed by one or more processors of the game console (paragraphs [0011] see processor carrying out software steps stored in memory), the computer program modules: execute an instance of a game world, wherein at least one of the computer program modules is configured to generate, based on the game world, a primary view of the game world on a display locally coupled to the game console (paragraphs [0014]-[0015] see car racing or boxing); obtain action requests specifying in-game actions, wherein at least one of the computer program modules is configured to implement the action requests (paragraphs [0015]-[0016] gameplay is carried out); generate, at the game console and using at least one of the computer program modules, a media stream including a secondary view of the game world, wherein the secondary view is a lower-quality version of the primary view (paragraphs [0014]-[0016] gameplay is recorded at a lower quality); encode, using at least one of the computer program modules, portions of the primary view to produce the secondary view (paragraphs [0015], [0018], and [0031] see selecting of camera views beyond just the user’s or first person).  Eichorn does not teach a gaming system comprising stream, using at least one of the computer program modules, the media stream 
As per claims 16 and 23, Eichorn teaches a system and method wherein at least one of the computer program modules comprises code having a first part and a second part, wherein the first part is configured to be executed by a first processor of the game console, wherein the second part is configured to be executed by a second processor of the game console, and wherein the first processor is different from the second processor (paragraph [0034] see multi-core which would be multiple processors (i.e. more than one processing unit) with each being their own processor and therefore “different” from the other (specifically different is broadly used in the claim language) thereby allowing different parts of the code to be processed by different cores).
As per claims 17 and 24, Eichorn does not teaches a system wherein the first processor is a different type of processor than the second processor.  However, Pearlman teaches the well-known feature of a processor and graphic processor unit (GPU) in one device (paragraph [0024]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Eichorn with Perlman, since Eichorn is modifiable to use multiple processors in a gaming console, including well-known features such as a processor and a GPU, in order to divide tasks between devices thereby allowing for quicker processing by not burdening one processor with the entire setup and to include the different processor types since this allows processors to focus on one 
As per claims 18 and 25, Eichorn teaches a system and method wherein at least one of the computer program modules comprises code configured to load, in parallel, one or more of a first portion of instructions for encoding the primary view to a first register and one or more of a second portion of the instructions for encoding the primary view to a second register (paragraph [0034] see multi-core which would be multiple processors (i.e. more than one processing unit) with each being their own processor with examiner recognizing that multicore processors have each core with their own register and therefore parallel processing of a game function would have different registers used).
As per claims 19 and 26, Eichorn teaches a system and method wherein the portions of the primary view are represented by a first set of numbers of a first number type, and at least one of the computer program modules comprises a number-type conversion module configured to convert the first set of numbers into a second set of numbers of a second number type, and wherein the encoding to produce the secondary view is based on the conversion (paragraphs [0015], [0018], and [0031] see selecting of camera views beyond just the user’s or first person with examiner recognizing that the data is stored as numbers (i.e. binary)).
Allowable Subject Matter
Claims 14-15 and 21-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically as a combination the steps of streaming with the lowering of quality and prefetching as a means to achieve this is a non-obvious combination based on time of filing.
Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive. Applicant arguments with respect to newly filed claims 13-26 as overcoming the combination of prior .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        3/1/2022